PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/295,176
Filing Date: March 07, 2019
Appellant(s): Mukherjee et al. 



__________________
Adam D. Kline (Reg. No. 62,152)

For Appellant


EXAMINER’S ANSWER





on May 04, 2021 appealing from the Final Office Action mailed on December 08, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated December 08, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



3.	Claim(s) 1-8, 15, 16, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al. (US 2018/0184123) published as WO2016199330 on 12/15/2016,  hereinafter “Terada”.
As per claim 1, Terada discloses a method comprising: 
generating, by a processor (paragraph 0432), a decoded frame by decoding a current frame from an encoded bitstream (see fig. 29 and paragraph 0200), wherein decoding includes: 
identifying a current encoded block from the current frame (location of current block as shown in figs. 10-11); 
identifying a prediction coding model for the current block, wherein the prediction coding model is a machine learning prediction coding model from a plurality of machine learning prediction coding models (figs. 32-33, NN intra prediction mode or NN inter prediction mode, wherein in the NN prediction, the current data needs to be learned in advance as taught in paragraph 0162); 
identifying reference values for decoding the current block based on the prediction coding model (reference pixel values as shown in figs. 13 and 14; reference pixels is figs. 13 and 14 are used to generate the reconstructed block as taught in paragraphs 0204 and 0207); 
obtaining prediction values based on the prediction coding model and the reference values (figs. 32-33, generation of intra compensation block (S243) or inter compensation block (S253)); 

including the decoded block in the decoded frame; and outputting a reconstructed frame based on the decoded frame (fig. 29; paragraph 0200, stores the reconstructed block into frame memory 207, and outputs an image (S238)).  
As per claim 2, Terada discloses the method of claim 1, wherein: identifying the prediction coding model includes identifying a set of non-linear functions representing the machine learning prediction coding model (paragraph 0448, when a mode such as nn_intra_pred_mode, nn_inter_pred_mode, and nn_ilf_mode shown in FIG. 22, for example, is specified, an appropriate non-linear process associated with the specified mode can be performed, see also paragraph 0454); and obtaining the prediction values includes obtaining the prediction values using at least one non-linear function from the set of non-linear functions (paragraphs 0447-0450).  
As per claim 3, Terada discloses the method of claim 1, wherein decoding includes: decoding a prediction coding model identifier form the encoded bitstream, the prediction coding model identifier indicting the prediction coding model; and identifying the prediction coding model based on the prediction coding model identifier (paragraph 0225, information indicating which mode is used may be extracted from information included in a bitstream; paragraph 0448-0450, information indicating a mode is encoded, 
As per claim 4, Terada discloses the method of claim 3, wherein decoding includes: identifying a quality level for decoding the current frame (evaluation value, which is related to the quality, of the prediction modes is compared to determine the greater evaluation value, see paragraphs 0124, 0154-0155); and identifying the prediction coding model based on the prediction coding model identifier (paragraph 0225, information indicating which mode is used may be extracted from information included in a bitstream; paragraph 0448-0450, information indicating a mode is encoded, and therefore the mode can be reported to the image decoding apparatus, allowing the image to be appropriately decoded) and the quality level (paragraph 0446, since switching is possible between the non-linear process and the linear process, a process having a high evaluation value, which is defined according to the amount of code and image distortion (image quality), can be selected so that both the amount of code and the image quality deterioration can be reduced).  
As per claim 5, Terada discloses the method of claim 1, wherein identifying the prediction coding model includes identifying a prediction coding type, wherein the prediction coding type is an intra-prediction coding type, an inter-prediction coding type, or a compound prediction coding type (figs. 32-33, NN intra prediction mode or NN inter prediction mode).  
As per claim 6, Terada discloses the method of claim 1, wherein the prediction coding model is an intra-prediction coding model from a plurality of intra-prediction coding models (fig. 19; paragraph 0152, nn_intra_mode_num indicates the number of modes of 
As per claim 7, Terada discloses the method of claim 1, wherein obtaining the prediction values includes: using the reference values as input values for an artificial neural network corresponding to the prediction coding model such that the prediction values are output by the artificial neural network in response to the reference values (see figs. 13-14).  
As per claim 8, Terada discloses the method of claim 1, wherein identifying the prediction coding model includes: identifying a trained prediction coding model from a plurality of trained prediction coding models (figs. 13-14 show two models related to NN intra prediction mode and NN inter prediction mode, wherein in the NN predictions, the current data needs to be learned as training data in advance as taught in paragraph 0158, 0162), trained by: identifying a prediction coding type, wherein the prediction coding type is an intra-prediction coding type, an inter-prediction coding type, or a compound prediction coding type (figs. 32-33, NN intra prediction or NN inter prediction); identifying a plurality of prediction coding modes associated with the prediction coding type, the plurality of prediction coding modes having a defined cardinality (figs. 13-14, NN intra prediction mode or NN inter prediction mode); identifying a plurality of prediction coding models (NN intra prediction and NN inter prediction models as shown in figs. 13-14) such that each prediction coding mode from the plurality of prediction coding modes is associated with a respective prediction coding model from the plurality of prediction coding models (figs. 13-14 show that each prediction coding mode, intra-prediction or 
As per claim 15, arguments analogous to those applied for claims 1, 3 and 7 are applicable for claim 15.  
As per claim 16, arguments analogous to those applied for claim 8 are applicable for claim 16.
As per claim 21, arguments analogous to those applied for claim 1 are applicable for claim 21.
As per claim 22, arguments analogous to those applied for claim 2 are applicable for claim 2.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 9-11 and 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US 2018/0184123) in view of Ehrman (US 2018/0341862).
As per claim 9, Terada discloses the method of claim 8; however, Terada does not explicitly disclose obtaining partially trained prediction coding models by training the current prediction coding models; determining whether a convergence criterion for the prediction coding type is satisfied based on the partially trained prediction coding models; in response to a determination that the convergence criterion for the prediction coding type is satisfied, identifying the partially trained prediction coding models as the plurality of trained prediction coding models; and in response to a determination that the convergence criterion for the prediction coding type is unsatisfied, training the prediction coding type using the partially trained prediction coding models as the current prediction coding models. 

Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the training process in Terada by using partially-trained neural networks as taught by Ehrman, in order to provide the correct output even for input that were never included in the original training (Ehrman; paragraph 0050). 
As per claim 10, Terada discloses wherein training the current prediction coding models includes: 

obtaining a classifier for partitioning the training data (paragraph 0135, blocks are classified into different classes); 
obtaining a plurality of training data partitions by partitioning the training data using the classifier, wherein partitioning the training data using the classifier includes obtaining a plurality of training data partitions wherein each training data set from the plurality of training data sets is included in a respective training data partition from the plurality of training data partitions in accordance with the classifier (paragraph 0136, determiner 109a learns a pair of the current block and the reference pixels (neighboring pixels) thereof in the same class as training data…NN intra prediction parameter determiner 109a performs the process in Step S172 for all classes), and wherein each training data partition from the plurality of training data partitions is associated with a respective prediction coding mode from the plurality of prediction coding modes (paragraph 0152, FIG. 19 shows the syntax of parameter data in the NN intra prediction. In the figure, nn_intra_mode_num indicates the number of modes of the NN intra prediction and corresponds to the number of classes in the classification, wherein each class contain training data set as taught in paragraph 0136); 
for each prediction coding mode from the plurality of prediction coding modes: obtaining a set of internal parameter values for a current prediction coding model from calculates the weighting factor and the bias value for generating (predicting) the current block from the reference pixels); determining an accuracy metric based on a difference between the prediction values and input pixel values from the current training data set (paragraph 0136, the predicted pixel to be output approaches the current block (so that the difference is reduced)…the prediction error for input data (a group of pairs of the current block and the neighboring pixel in the same class) is smallest); generating an updated set of internal parameter values based on the current internal parameter values and the accuracy metric 
As per claim 11, Ehrman discloses wherein: on a condition that the current prediction coding models are untrained prediction coding models, obtaining the classifier includes identifying a first classifier as the classifier; and on a condition that the current prediction coding models are partially trained prediction coding models, obtaining the classifier includes identifying a second classifier as the classifier (paragraphs 0041-0050, the untrained or partially-trained neural network 140…In many of the classic datasets that Machine Learning has succeeded with so spectacularly, there are many thousands of examples for each class the network is expected to learn. The present invention, which can search memory 116 in constant time (as a function of the size of each record r.sub.i), new queries may be correctly classified quickly and using just a small handful of results).  
As per claim 14, arguments analogous to those applied for claim 9 are applicable for claim 14; in addition, Ehrman teaches in response to a determination that the current prediction coding models are untrained prediction coding models, determining that the convergence criterion for the prediction coding type is unsatisfied (paragraph 0041, For each batch, all the training examples of the batch are passed through the untrained…neural network 140. This produces a set of keys kb that are not yet correct. 
As per claim 17, arguments analogous to those applied for claim 9 are applicable for claim 17.
As per claim 18, arguments analogous to those applied for claim 10 are applicable for claim 18.
As per claim 20, arguments analogous to those applied for claim 14 are applicable for claim 20.

7.	Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US 2018/0184123) in view of Ehrman (US 2018/0341862) in further view of Nirenberg et al. (US 2014/0355861) hereinafter “Nirenberg”.
As per claim 13, Terada and Ehrman disclose the method of claim 12; however, Terada or Ehrman do not explicitly disclose identifying the second classifier includes identifying the second classifier such that the second classifier classifies a respective training data set based on encoding the respective training data set using the partially trained prediction coding models.

Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the training process in Terada in view of Nirenberg, by using encoded data for classification using partially trained prediction coding models in order to reduce the processing burden on the system and allowing for sufficiently speedy response and potentially improved performance (Nirenberg; paragraph 0008). 
As per claim 19, arguments analogous to those applied for claims 11 and 13 are applicable for claim 19.  In addition; Ehrman discloses identifying the first classifier such that the first classifier classifies the respective training data set based on the input pixel values from the respective training data set (paragraphs 0136-0140, claim 37, classification related to learned pair of current block and reference pixels).

 (3) Response to Argument
Summary of Arguments:
1.   Regarding claim 1, Appellant argues:
a.	On pages 6-7, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret Terada as teaching "decoding includes: identifying a current encoded block from the current frame."


c.	On page 9, that the Examiner has not established a teaching of Terada that anticipates any “process of identification” with respect to a prediction coding model. 

d.	On page 9, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret Terada as teaching "identifying reference values for decoding the current block based on the prediction coding model."

2.   Regarding claim 2, Appellant argues:
a.	On page 9, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret Terada as teaching "a set of non-linear functions representing the machine learning prediction coding model."

3.   Regarding claim 4, Appellant argues:
a.	On pages 9-10, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret Terada as 

4.	Regarding claim 8, Appellant argues:
a.	On page 10, that the December 08, 2020 Final Office Action has not given any weight to “training the prediction coding type.” 

5.   Regarding claim 21, Appellant argues:
a.	On page 10, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret Terada as teaching “previously defined machine learning prediction coding models.”

6.   Regarding claim 9, Appellant argues:
a.	On page 11, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret Terada and Ehrman as disclosing “obtaining partially trained prediction coding models by training the current prediction coding models.”



c.	On page 12, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret Terada and Ehrman as disclosing “in response to a determination that the convergence criterion for the prediction coding type is satisfied, identifying the partially trained prediction coding models as the plurality of trained prediction coding models."

d.	On pages 12-13, that the December 08, 2020 Final Office Action has not established that the proposed combination of Terada and Ehrman is proper and that the combination will violate the principale of operation of Terada. 

7.   Regarding claim 10, Appellant argues:
a.	On page 13-14, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret Terada and Ehrman as disclosing “obtaining a classifier for partitioning the training data,” “obtaining a plurality of training data partitions by partitioning the training data using the classifier,” “determining an accuracy metric based on a difference between the prediction values and input pixel values from the current training data set,” and “generating an updated set of internal parameter values based on the current internal parameter values and the accuracy metric.”


a.	On page 14-15, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret Terada and Ehrman as disclosing “a first classifier ... and ... a second classifier.”

9.   Regarding claim 14, Appellant argues:
a.	On page 15-16, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret Terada and Ehrman as disclosing “in response to a determination that the current prediction coding models are untrained prediction coding models, determining that the convergence criterion for the prediction coding type is unsatisfied,” and “in response to a determination that the current prediction coding models are partially trained prediction coding models: determining a cardinality of differences between the plurality of training data partitions and a previously generated plurality of training data partitions; in response to a determination that the cardinality of differences is at least a minimum variance threshold, determining that the convergence criterion for the prediction coding type is unsatisfied; and in response to a determination that the minimum variance threshold exceeds the cardinality of differences, determining that the convergence criterion for the prediction coding type is satisfied.”

10.   Regarding claim 13, Appellant argues:
a.	On page 17, that the December 08, 2020 Final Office Action has not established that a person having ordinary skill in the art would interpret the combination 

Examiner’s Response:
1.   Regarding claim 1, Examiner contends that:
a.	The limitation "decoding includes: identifying a current encoded block from the current frame" is vague and does not explain how the process of identification happens; therefore, it is given its broadest reasonable interpretation. Figs. 10-11 of Terada clearly show location of current block and the location of an encoded block in the reference picture. The location of the reference block in the reference picture is identified using motion vector as shown in fig. 11 and explained in paragraph 0142 "The motion vector is information for specifying the location of a block having the highest correlation in the reference image." Therefore, Terada clearly teaches the limitation "decoding includes: identifying a current encoded block from the current frame."

b.	Paragraph 0203 of Terada, which explains the decoding process using intra compensator 205, discloses that intra compensator 205 determines, using the information included in the bitstream, whether the NN intra prediction mode is enabled or disabled and whether or not the NN intra prediction mode has been used in the encoding process (S241, S242). When the NN intra prediction mode is enabled and the NN intra prediction mode has been used in the encoding process, NN intra generates an intra compensation block by performing NN intra compensation (S243); in addition, in the NN prediction, the current data needs to be learned in advance as taught in paragraph 0162 and the plurality of machine learning prediction coding models are the NN intra prediction mode or NN inter prediction mode.  In addition, it is known that a "model" is a simplified description, especially a mathematical one, of a system or process, to assist calculations and predictions. The NN intra prediction mode and NN inter prediction mode are considered models because they are mathematical processes assisting in predictions as shown in figs. 13-14 of Terada.  Therefore, the December 08, 2020 Final Office Action has established that a person having ordinary skill in the art would interpret Terada as teaching "decoding includes:... identifying a prediction coding model for the current block, wherein the prediction coding model is a machine learning prediction coding model from a plurality of machine learning prediction coding models."

c.	Terada clearly teaches in paragraph 0225 decoding a prediction coding model identifier form the encoded bitstream (information indicating which mode is used may be extracted from information included in a bitstream; paragraph 0448-0450, information indicating a mode is encoded, and therefore the mode can be reported to the image decoding apparatus, allowing the image to be appropriately decoded). It is very clear that the information indicating which mode is used, NN intra prediction mode or NN inter prediction mode, is a prediction coding model identifier, which is decoded from the encoded bitstream, as taught by Terada in paragraphs 0225 and 0448-0450 (extracting information that is encoded from a bitstream).

d.	The limitation "identifying reference values for decoding the current block based on the prediction coding model" is vague and does not explain what those reference values are; therefore, it is given its broadest reasonable interpretation. Reference pixel values 0 to 10 shown in figs. 13-14 of Terada, interpreted as reference values, are identified to be used in the prediction process, which is based on the NN intra prediction or NN inter prediction, and are used to generate the reconstructed block as taught in paragraphs 0204 and 0207. 

2.   Regarding claim 2, Examiner contends that:
a.	the "NN intra prediction mode" and the "NN inter prediction mode" are machine learning prediction coding models because NN intra prediction mode and NN inter prediction mode need to be learned in advance (paragraph 0162 of Terada) by a machine (the microprocessor disclosed in paragraph 0432); in addition, it is known that a "model" is a simplified description, especially a mathematical one, of a system or process, to assist calculations and predictions. The NN intra prediction mode and the NN inter prediction mode are considered models because they are mathematical processes assisting in predictions as shown in figs. 13-14. Therefore, the "NN intra prediction mode" and the “NN inter prediction mode” described in Terada are interpreted as "machine learning prediction coding models."; in addition, Terada clearly teaches in paragraph 0448 that when a mode such as nn_intra_pred_mode, nn_inter_pred_mode, and nn_ilf_mode shown in FIG. 22, for example, is specified, an appropriate non-linear process associated with the specified mode can be performed, see also paragraph 0454, 

3.   Regarding claim 4, Examiner contends that:
a.	Terada clearly teaches in paragraphs 0124, 0154-0155 identifying a quality level for decoding the current frame (evaluation value, which is related to the quality, of the prediction modes is compared to determine the greater evaluation value); and identifying the prediction coding model based on the prediction coding model identifier (see paragraph 0225, information indicating which mode is used may be extracted from information included in a bitstream; paragraph 0448-0450, information indicating a mode is encoded, and therefore the mode can be reported to the image decoding apparatus, allowing the image to be appropriately decoded) and the quality level (see paragraph 0446, since switching is possible between the non-linear process and the linear process, a process having a high evaluation value, which is defined according to the amount of code and image distortion (image quality), can be selected so that both the amount of code and the image quality deterioration can be reduced). In addition, Terada teaches in 0489-0492 that the process either linear or non-linear with the high evaluation value, which means a quality level, is identified by the decoder and used for decoding the current frame. 

4.   Regarding claim 8, Examiner contends that:


5.   Regarding claim 21, Examiner contends that:
a.	the machine learning prediction coding models are previously defined by the encoder as disclosed in paragraphs (0162, the current data needs to be learned in advance; 0193, intra compensator 205 obtains the NN intra prediction parameter included in the bitstream and sets the NN intra prediction parameter for NN intra compensator 205a (S222)…inter compensator 206 obtains the NN inter prediction parameter included in the bitstream and sets the NN inter prediction parameter for NN inter compensator 206a (S224), and 0315, a preset NN intra prediction parameter which has been defined in advance.) 

6.   Regarding claim 9, Examiner contends that:
a.	Ehrman discloses obtaining partially trained neural network (NN) (paragraph 0041, train neural network 140 on multiple batches of b randomly selected training examples from training subset T.sub.t. For each batch, all the training examples of the batch are passed through the…partially-trained neural network 140), wherein said 

b.	paragraphs 0041-0045 of Ehrman teach determining whether a convergence criterion for the prediction coding type is satisfied based on the partially trained prediction coding models (a target accuracy is achieved…The resultant difference between the desired and the actual distance may be the error or loss function… Once the errors or losses are small enough.)  In addition, the “target accuracy” is related to neural network 140, which could be neural network (NN) intra or inter prediction models of Terada; therefore Terada in view of Ehrman teaches that the “target accuracy” is “for the prediction coding type.”

c.	paragraphs 0041-0045 of Ehrman teach in response to a determination that the convergence criterion for the prediction coding type is satisfied, identifying the partially trained prediction coding models as the plurality of trained prediction coding models (training proceeds by repeating this process over a specified number of batches or until a target accuracy is achieved…Once the errors or losses are small enough and/or once all the training examples of subset T.sub.t have been used, key generator 110 may run subset T.sub.v through now trained neural network 140.)

d.	a motivation for combining Terada with Ehrman was disclosed; furthermore, Appellant did not clearly explain why the combination will violate the principale of 

7.   Regarding claim 10, Examiner contends that:
a.	Terada clearly teaches: obtaining a classifier for partitioning the training data (paragraph 0135, blocks are classified into different classes), which means partitioned into different classes, obtaining a plurality of training data partitions by partitioning the training data using the classifier (paragraph 0136, determiner 109a learns a pair of the current block and the reference pixels (neighboring pixels) thereof in the same class as training data…NN intra prediction parameter determiner 109a performs the process in Step S172 for all classes), determining an accuracy metric based on a difference between the prediction values and input pixel values from the current training data set (paragraph 0136, the predicted pixel to be output approaches the current block 

8.   Regarding claim 11, Examiner contends that:
a.	Ehrman teaches in paragraphs 0041-0050 (the untrained or partially-trained neural network 140…In many of the classic datasets that Machine Learning has succeeded with so spectacularly, there are many thousands of examples for each class the network is expected to learn. The present invention, which can search memory 116 in constant time (as a function of the size of each record r.sub.i), new queries may be correctly classified quickly and using just a small handful of results), which means that neural network such as the untrained and partially-trained neural networks classify data into different classes, interpreted as first and second classifiers. 

9.   Regarding claim 14, Examiner contends that:
a.	Ehrman teaches in response to a determination that the current prediction coding models are untrained prediction coding models, determining that the convergence criterion for the prediction coding type is unsatisfied (paragraph 0041, For each batch, all the training examples of the batch are passed through the untrained…neural network 140. This produces a set of keys kb that are not yet correct. In standard neural network 

10.   Regarding claim 13, Examiner contends that:
a.	Nirenberg discloses identifying the second classifier includes identifying the second classifier such that the second classifier classifies a respective training data set based on encoding the respective training data set using the partially trained prediction coding models (paragraph 0182, When images are processed through retinal encoders various machine vision algorithms are classified by a set of parameters which may be determined at least partially by on a training set of images, and/or images processed by the algorithm while completing a given task).    
  
(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482

Conferees:
/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482                                                                                                                                                                                                        
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.